DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over O'Halloranet al. (US 20090118913, hereinafter O'Halloranet) in view of Kim et al. (US 8205164, hereinafter Kim), and further in view of Kim et al. (US 20090157265, hereinafter Kim265).
Regarding claims 1, 9 and 15, O'Halloranet teaches a machine operating on a work surface, a method of moving an upper structure of a machine operating on a work surface, wherein the machine includes a lower structure and an actuator assembly adapted to move the upper structure relative to the lower structure and a computer program comprising:
a boom member; 
a feed assembly movably coupled to the boom member; 
a work device coupled at a distal portion of the feed assembly (See at least O'Halloranet: Fig. 1-3);
a movable carrier coupled to the boom member, the movable carrier including a lower structure and an upper structure movably coupled with the lower structure (See at least O'Halloranet: Fig. 1-3);
an actuator assembly adapted to move the upper structure relative to the lower structure (See at least O'Halloranet: Fig. 4-5);
a sensor module mounted on the machine, wherein the sensor module is configured to generate a first signal indicative of a first pitch angle of the machine … (See at least O'Halloranet: Para. 0011, 0038); and
a control module communicably coupled to the sensor module and the actuator assembly, wherein the control module is configured to (See at least O'Halloranet: Para. 0040):
receive the first signal indicative of the first pitch angle of the machine from the sensor module (See at least O'Halloranet: Para. 0038);
generate a second signal for controlling a movement of the actuator assembly based on the first signal (See at least O'Halloranet: Para. 0040); and…
Yet, O'Halloranet does not explicitly teach:
…relative to a non-inclined surface… 
…transmit the second signal to the actuator assembly in order to move the upper structure by a second pitch angle, such that a plane defined by an operator cabin of the machine is substantially parallel to the non-inclined surface, wherein the second pitch angle is opposite in direction to the first pitch angle.
However, in the same field of endeavor, Kim teaches:
…relative to a non-inclined surface (See at least Kim: Col. 4, lines 33-42, 48-59) ...
It would have been obvious to one of ordinary skill in the art to include in a machine operating on a work surface, a method of moving an upper structure of a machine operating on a work surface, wherein the machine includes a lower structure and an actuator assembly adapted to move the upper structure relative to the lower structure and a computer program of O'Halloranet with non-inclined reference as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide concise reference for the system.
Yet, O'Halloranet in combination with Kim does not explicitly teach:
…transmit the second signal to the actuator assembly in order to move the upper structure by a second pitch angle, such that a plane defined by an operator cabin of the machine is substantially parallel to the non-inclined surface, wherein the second pitch angle is opposite in direction to the first pitch angle.
However, in the same field of endeavor, Kim265 teaches:
…transmit the second signal to the actuator assembly in order to move the upper structure by a second pitch angle, such that a plane defined by an operator cabin of the machine is substantially parallel to the non-inclined surface, wherein the second pitch angle is opposite in direction to the first pitch angle (See at least Kim265: Fig. 9; Para. 0090-0091).
It would have been obvious to one of ordinary skill in the art to include in a machine operating on a work surface, a method of moving an upper structure of a machine operating on a work surface, wherein the machine includes a lower structure and an actuator assembly adapted to move the upper structure relative to the lower structure and a computer program of O'Halloranet in combination with Kim with operator cabin leveled to the non-inclined surface as taught by Kim265 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase driving quality and safety.

Regarding claims 2, 10 and 16, O'Halloranet in combination with Kim and Kim265 teaches the machine, the method and the computer program of claims 1, 9 and 15. O'Halloranet further teaches:
wherein the control module is configured to determine the second pitch angle based on the first signal (See at least O'Halloranet: Para. 0040), and …
Kim265 further teaches:
…wherein the actuator assembly is adapted to move the upper structure by the second pitch angle (See at least Kim265: Fig. 9; Para. 0090-0091).
It would have been obvious to one of ordinary skill in the art to include in the machine, the method and the computer program of O'Halloranet in combination with Kim with actuator moving structure by pitch angle as taught by Kim265 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase driving quality and safety.

Regarding claims 3, 11 and 17, O'Halloranet in combination with Kim and Kim265 teaches the machine, the method and the computer program of claims 2, 10 and 16. O'Halloranet further teaches:
wherein the actuator assembly is adapted to move the upper structure in at least one of a clockwise direction and an anti-clockwise direction (See at least O'Halloranet: Fig. 1-3).

Regarding claim 4, O'Halloranet in combination with Kim and Kim265 teaches the machine, of claim 1. Kim265 further teaches:
wherein the second pitch angle is equal in magnitude to the first pitch angle (See at least Kim265: Fig. 9; Para. 0090-0091).
It would have been obvious to one of ordinary skill in the art to include in the machine of O'Halloranet in combination with Kim with pitch angle magnitude as taught by Kim265 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase driving quality and safety.

Regarding claims 6, 13 and 19, O'Halloranet in combination with Kim and Kim265 teaches the machine, the method and the computer program of claims 2, 9 and 15. Kim further teaches:
further comprising an output module communicably coupled with the control module, wherein the output module is configured to present at least one of the first pitch angle and the second pitch angle thereon (See at least Kim: Fig. 3).
It would have been obvious to one of ordinary skill in the art to include in the machine, the method and the computer program of O'Halloranet in combination with Kim265 with output module as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide direct visual presentation.

Regarding claims 7, 14 and 20, O'Halloranet in combination with Kim and Kim265 teaches the machine, the method and the computer program of claims 1, 9 and 15. O'Halloranet further teaches:
wherein the sensor module includes an inertial measurement unit (See at least O'Halloranet: Para. 0011).

Regarding claim 8, O'Halloranet in combination with Kim and Kim265 teaches the machine, the method and the computer program of claim 1. O'Halloranet further teaches:
wherein the actuator assembly includes at least one first actuator mounted at a front end of the movable carrier and at least one second actuator mounted at a rear end of the movable carrier (See at least O'Halloranet: Fig. 1-3).

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O'Halloranet in view of Kim and Kim265 as applied to claims 1, 9 and 15 above, and further in view of Tanaka et al. (US 20160369479, hereinafter Tanaka).
Regarding claims 5, 12 and 18, O'Halloranet in combination with Kim and Kim265 teaches the machine, the method and the computer program of claims 1, 9 and 15. 
Although O'Halloranet in combination with Kim and Kim265 teaches pitch angle for moving the structure, O'Halloranet in combination with Kim and Kim265 does not explicitly teach:
wherein the control module is further configured to: 
compare the second pitch angle with a predetermined threshold range of the second pitch angle; and 
transmit the second signal to the actuator assembly for moving the upper structure such that the second pitch angle is within the predetermined threshold range of the second pitch angle.
However, in the same field of endeavor, Tanaka teaches:
wherein the control module is further configured to: 
compare the second pitch angle with a predetermined threshold range of the second pitch angle (See at least Tanaka: Para. 0042); and 
transmit the second signal to the actuator assembly for moving the upper structure such that the second pitch angle is within the predetermined threshold range of the second pitch angle (See at least Tanaka: Para. 0042).
It would have been obvious to one of ordinary skill in the art to include in the machine, the method and the computer program of O'Halloranet in combination with Kim and Kim265 with executing the value that satisfies with threshold range as taught by Tanaka since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide accurate result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663